Title: From George Washington to Major General Philip Schuyler, 4 October 1775
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
Camp at Cambridge Octr 4th 1775.

Your Favor of the 20th Ult: came safely to Hand, and I should have dispatched the Express much sooner, but Colo. Arnold’s Expedition is so connected with your operations that I thought it most proper to detain him till I could give you the fullest account of his progress. This Morning the Express I sent him returned and the Inclosure No. 1. is a Copy of his Letter to me. No. 2. is a Copy of a paper he also sent me, being the Report of a reconnoitering party sent out some Time ago. You will certainly hear from him soon, as I have given him the strongest Injunctions on this Head.
Inclosed No. 3. I send you a Copy of his Instructions. No. 4 is a Manifesto, of which I have sent a Number with him to disperse thro’ Canada; He is supplied with £1000 lawful Money in Specie to answer his contingent Charges.
About 8 Days ago a Brig from Quebeck to Boston was taken and brought into Cape Ann—By some intercepted Letters from Capt. Gamble to General Gage and Major Sheriff, the Accounts of the Temper of the Canadians in the American Cause is fully confirmed. The Captain says that if Quebeck should be attacked before Carlton can throw himself into it, there will be a Surrender—without firing a Shot—We most anxiously hope you will find sufficient Employ for Carlton at St John’s and its Neighbourhood.
We at last have the Echo of Bunker’s Hill from England; the Number of killed and wounded by General Gage’s account nearly corresponds with what we had, viz: about 1100—There does not seem to be the least Probability of a Change of Measures or of Ministers.
General Gage is recalled from Boston and sails to Morrow—He is succeeded by General Howe—We have no material Occurrences since I had the pleasure of writing you last—Our principal Employ at present is preparing for Winter as there seems to be no Probability of any Accommodation, or any such Dicision as may make the present Army less necessary.
I also send you a Copy of a Letter given Colo: arnold to be communicated to the Officers & Men.

The Accounts we have of your Health give us great Concern, not only on your own account but that of the public Service which must suffer in Consequence—I shall most sincerely rejoice to hear of your perfect Recovery, and now most fervently wishing you all possible Success, Honour & Safety I am Dear Sir Your most obed: & very hbble Servt

G. Washington

